DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejection under 35 USC 112(b) set forth in paragraph 1 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment to the claims.
The rejection under 35 USC 112(b) set forth in paragraph 2 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment canceling the subject claim.
The rejection under 35 USC 112(b) set forth in paragraph 3 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment to the claims.
The rejection under 35 USC 112(a) set forth in paragraph 4 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment limiting the scope of the claims to that which is fully enabled by the specification as filed.
The rejection under 35 USC 101 set forth in paragraph 5 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment canceling the subject claim.
The rejection under 35 USC 102(a)(1) set forth in paragraph 6 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment to the claims incorporating allowable subject matter into the independent claim.
The rejection under 35 USC 103 set forth in paragraph 7 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment to the claims incorporating allowable subject matter into the independent claim.
The double patenting rejection set forth in paragraph 8 of the previous Office Action mailed 6 August 2020 is hereby withdrawn in response to Applicant’s amendment to the claims and the Examiner’s further consideration in light thereof.

Allowable Subject Matter
Claims 1, 3-15 and 17-22 are allowed. The following is an examiner's statement of reasons for allowance: The instantly claimed process for the process for the production of methyl acetate by carbonylation of dimethyl ether is neither disclosed nor fairly suggested by the closest prior art. The Examiner considers Hazel et al (WO 2014/111508-A1 07-2014) to represent the closest prior art. Hazel neither discloses nor fairly suggests the use of a templated zeolite catalyst.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
All questions pertaining to an application that has been allowed should be directed to the Office of Patent Publications Image Assistance Center at 888-786-0101.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A ZUCKER whose telephone number is (571)272-0650.  The examiner can normally be reached Thursday and Friday 5:30 am-3:00 pm and Saturday 10:00 am-2:00 pm Week 1; Monday and Tuesday 5:30 am-3:00 pm Week 2. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

	 /PAUL A ZUCKER/            Primary Examiner, Art Unit 1622